DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Specie 1, claims 1-11, 13, and 18-22 in the reply filed on December 27, 2021 is acknowledged.  Claims 12, 14-17, and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim.

Claim Objections

Claims 2, 4, 9, 13, and 22 are objected to because of the following informalities:
The Office suggests amending the preamble of claim 1 (and by virtue the other headings for claims 2-25) such that it recites “A rollable display device” since Applicant’s invention is specifically directed to improving the field of rollable/foldable displays.
Claim 2 Ln.3: the clause “which one end of the display panel” should be reviewed see if Applicant actually intended to recite “which the one end of the display panel” since the antecedent basis for “one end of the display panel” appears to be established in lines 13-14 of the one end of the display panel” (i.e., referring back to the one end of the display panel of claim 1).
Claim 2 Lns.6-7: the clause “covers one end of the display panel and one end of the first back cover” should be amended to recite “covers the one end of the display panel and the one end of the first back cover” since the antecedent basis for the one of the display panel and back cover is already established earlier in the claim (see lines 3-4 of claim 2) and/or in claim 1 (as noted in the objection above).  For the purposes of examination, the clause was interpreted as “covers the one end of the display panel and the one end of the first back cover”.
Claims 4 and 9: every instance of the clauses “one end of the display panel” and “one end of the first back cover” should be reviewed to be sure that Applicant did not mean to recite “the one end of the display panel” and “the one end of the first back cover” since the antecedent basis for the one end of the display panel and first back cover is established in claim 2.  The Office believes that each instance of the clauses “one end of the display panel” and “one end of the first back cover” of claims 4 and 9 was intended to refer back to the “one end of the display panel” and the “one end of the first back cover” recited in claim 2.
Claim 13: the claim should be amended to recite “wherein the cover plate of the cover unit is disposed on a front surface of the printed circuit board to cover the one end of the display panel and a part of the first back cover” since the antecedent basis for the cover plate, the one end of the display panel, and the cover plate having one surface formed as a curved surface is 
Claim 22 Lns.2-3: the clause “to cover one end of the display panel” should be amended to recite “to cover the one end of the display panel” since the antecedent basis for the one end of the display panel is established in claim 2.  For the purposes of examination, the claim was interpreted as “to cover the one end of the display panel”
Claim 22 Lns.3-5: the clause “and includes a cover plate which accommodates the printed circuit board” should be amended to recite “and wherein the cover plate accommodates the circuit board” since the antecedent basis for the cover plate is already provided in claim 2.  For the purposes of examination, the clause was interpreted using Examiner’s proposed amendment.
The Office requests Applicant’s cooperation in reviewing all of the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 13, 18, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20170318689).
Regarding claim 1, Kim disclose (Figs.1A-3A):
A display device, comprising: a display panel (200); a first back cover (600) disposed on a rear surface (See Fig.3A) of the display panel (200); at least one flexible film (220) which is electrically connected ([0071]) to one end of the display panel (220) and is bent toward a rear surface (See Figure Below) of the first back cover (600) or a front surface (See Figure Below) of the display panel (200) (Fig.3A: depending of perspective, the flexible film 220 is bent toward a rear surface of the first back cover 600 or the flexible film 220 is bent toward the front surface of the display panel 200); and a printed circuit board (210) which is electrically connected ([0071]) to the at least one flexible film (220) and disposed on the rear surface of the first back cover (600) or the at least one flexible film (220), wherein the printed circuit board (510) overlaps one end (See Fig.3A) of the display panel (200).

See next page→

    PNG
    media_image1.png
    945
    885
    media_image1.png
    Greyscale

Regarding claim 2, Kim further discloses:
A cover unit (combination of 510, 520, and 410 defines the “cover unit”) into which the one end of the display panel (200) and one end of the first back cover (600) are inserted (Fig.3A: the end of the display panel 200 and an end of the first back cover 600 are inserted in the cover plate 520), wherein the cover unit includes a cover plate (520) which covers the one end of the display panel (200) and the one end of the first back cover (600) and has one surface formed as a 
Regarding claim 3, Kim further discloses:
Wherein the cover unit (combination of 510, 520, and 410 defines the “cover unit”) further includes a base plate (410) which is disposed between (See Fig.3A: the base plate 410 is provided between the PCB 210 and the first back cover 600 in order to connect the PCB 210 to the first back cover 600) the first back cover (600) and the printed circuit board (210).
Regarding claim 13, Kim further discloses:
Wherein the cover plate (520) of the cover unit (combination of 510, 520, and 410 defines the “cover unit”) is disposed on a front surface (See Figure of Claim 1) of the printed circuit board (210) to cover the one end of the display panel (200) and a part (Fig.3A: the cover plate 520 covers a segment of the first back cover 600) of the first back cover (600).
Regarding claim 18, Kim further discloses:
A roller (110) to which the display panel (200) and the first back cover (600) are wound or unwound ([0052] and [0057]).
Regarding claim 22, Kim further discloses:
Wherein the cover unit (combination of 510, 520, and 410 defines the “cover unit”) is disposed so as to cover the one end of the display panel (200) on the front surface (See Figure of Claim 1) of the display panel (200) (Fig.3A: the cover plate 520 covers the end of the display panel 200 on the front surface of the display panel 200) and wherein the cover plate (520) accommodates the circuit board (210) (Cover Plate accommodating PCB: See Fig.3A).

See next page→
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170318689) in view of Mun (US 20200333833).
Regarding claim 11, Kim does not explicitly disclose:
Wherein the display panel includes: a display area disposed at outside of the cover unit; and a non-display area which encloses the display area, and the non-display area includes a pad area which is disposed in the cover unit and is electrically connected to the at least one flexible film.
Mun however teaches (Fig.2):
Wherein the display panel (DM) includes: a display area (AA); and a non-display area (NAA) which encloses (See Fig.2) the display area (AA), and the non-display area (NAA) includes a pad area ([0076]-[0077]: the area where the “pads” are define the “pad area”) which is electrically connected to the at least one flexible film (CF1 and/or CF2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Mun to modify the device of Kim such that the display panel includes a display area that is disposed outside the cover unit and a non-display area that includes a pad area that is disposed in the cover unit and electrically connected to the at least one flexible film, as claimed, in order to provide a simple .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170318689) in view of Heo (US 20170156219).
Regarding claim 19, Kim does not disclose:
An additional printed circuit board which is disposed in the roller and is connected to the printed circuit board through a cable.
Heo however teaches (Fig.5):
An additional printed circuit board (105) which is disposed in the roller (143) and is connected to ([0066]) the printed circuit board (120) through a cable (117).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Heo to further modify the device of modified Kim such that there is an additional printed circuit board that is disposed in the roller and connected to the printed circuit board through a cable, as claimed, in order to provide a more space saving display assembly that can better prevent a cable from being tangled as taught by Heo ([0071]).

Allowable Subject Matter

Claims 4 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the obviation of the objections noted above.


The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1-4, the combined subject matter of claims 1, 2, 13, and 18-20, or the combined subject matter of claims 1, 2, 13, 18-19, and 21, and at least in part, because claims 4, 20, and 21 recite the limitations: 
(Claim 4): “wherein the base plate includes: a first part which protrudes outwardly from one end of the display panel; a second part which extends from the first part and allows one end of the display panel, one end of the first back cover, and the printed circuit board to be seated; and a third part which extends from the second part to be disposed at outside of the printed circuit board and has one surface formed as a curved surface”.
(Claim 20): “the cable is bent to enclose the cover plate and then extends along the first back cover to be disposed in the roller”.
(Claim 21): “a cable cover which is disposed on a part of a front surface of the cover unit to cover the cable”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 4, 20, or 21, are believed to render the combined subject matter of claims 1-4, the combined subject matter of claims 1, 2, 13, and 18-20, or the combined subject matter of claims 1, 2, 13, 18-19, and 21, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the obviation of the objections noted above.

Regarding claim 14 filed in the EPO (has the subject matter of claims 20 and 21 of the instant application), the search opinion states that the claim is rejected by merely stating that the subject matter is “merely one of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill”.  In other words, the Search Opinion does not provide an explanation as to how any of the prior art references teach the subject matter and merely concludes it as obvious.  Furthermore, the European Search Report states that the KR 101975188 is an “X” reference that would teach the subject matter of claim 14 filed in the EPO.  The Office notes that the KR 101975188 reference cannot be utilized as prior art because the reference is also assigned to LG Display Co., LTD. and was publically available on May 7, 2019.  In other words, the reference does not qualify as applicable prior art under the 102(b)(2)(c) exception, and thus rendering the rejection improper.  For the reasons provided above, claims 20 and 21 of the instant application are believed to be allowable over the Search Opinion filed in the EPO.
Furthermore, the JPO also cites that claims 4, 20 and 21 (identical to claims 4, 20 and 21 of the instant application) in the claims filed in JPO on August 14, 2020 are also allowable over the prior art references.
The additional prior art references (see PTO-892) teach other rollable display module or non-rollable display module assemblies.  However, absent impermissible hindsight and/or without rendering any of the prior art references of record, taken alone or in combination, 
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching other display panels that have a display area, non-display area, and a pad area that is disposed within the non-display area (US 20200092987, US 20180150164, US 20160363960, US 20160323993).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEPHEN S SUL/Primary Examiner, Art Unit 2835